t c memo united_states tax_court jihad n and joy a ahmad petitioners v commissioner of internal revenue respondent docket no 8805-07l filed date jihad n and joy a ahmad pro sese g chad barton for respondent memorandum opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination see sec_6330 petitioners seek judicial 1unless otherwise indicated all section references are to continued review of respondent’s determination to proceed with a filed lien and proposed levy these collection actions concern petitioners’ outstanding federal_income_tax liability for taxable_year the issues for decision are whether petitioners are precluded from contesting their underlying liability for taxable_year and whether respondent’s determination to sustain the filing of the lien and proposed collection by levy constitutes an abuse_of_discretion background the parties submitted this case for decision fully stipulated see rule a the stipulation of facts filed and supplemented on date and the attached exhibits are incorporated herein by this reference petitioners resided in oklahoma at the time their petition was filed petitioners filed a joint federal_income_tax return for taxable_year on date respondent issued to petitioners a notice_of_deficiency in which he determined a deficiency in petitioners’ income_tax and an accuracy- continued the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure related penalty under sec_6662 petitioners failed to file a timely petition to contest this notice_of_deficiency on date respondent assessed petitioners’ tax_liability on the basis of the notice_of_deficiency issued on date on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing advising them that he intended to levy to collect the unpaid liability for taxable_year on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing reflecting that a notice_of_federal_tax_lien for the liability had been filed on date on date petitioners filed form request for a collection_due_process or equivalent_hearing on date petitioners delivered a letter to the oklahoma city appeals_office detailing their dispute regarding the underlying income_tax_liability for taxable_year on date respondent’s appeals_office sent petitioners a letter acknowledging the receipt of petitioners’ request for a 2petitioners attempted to dispute the notice_of_deficiency for taxable_year in the petition filed at docket no 07s however the notice_of_deficiency was dated date and the petition was not filed until date accordingly that case was dismissed for lack of jurisdiction on the ground that the petition was not timely filed under sec_6213 collection_due_process cdp hearing and scheduling a telephone conference for date the date letter advised petitioners that they could not dispute respondent’s determination of their underlying liability for taxable_year because they had had a prior opportunity to do so the letter further stated that for the appeals_office to consider collection alternatives petitioners would be required to provide a completed form 433-a collection information statement for wage earners and self- employed individuals signed tax returns for taxable years and and proof of estimated_tax payments made for taxable_year petitioners failed to meet these requirements on date a telephone cdp hearing was held between settlement officer silverhorn so silverhorn and petitioner jihad ahmad no collection alternatives were discussed during this phone conference and so silverhorn informed petitioners that the requirements for consideration of such alternatives had not been met on date so silverhorn issued to petitioners a notice_of_determination on april 3contemporaneous with the cdp hearing process petitioners were actively pursuing an audit_reconsideration which indeed substantially reduced but did not negate the outstanding assessed balance consequently so silverhorn was justified in proceeding with the cdp hearing since there remained an unpaid assessed balance due petitioners filed a petition with this court for review of so silverhorn’s determination discussion a standard of review under sec_6321 if a person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property whether real or personal belonging to such person in order for a lien under sec_6321 to be valid against any purchaser holder of a security_interest mechanic’s leinor or judgment lien creditor such a lien must be filed in accordance with the requirements of sec_6323 sec_6323 a taxpayer may appeal a lien filed under sec_6323 by requesting an administrative hearing with the irs under sec_6320 similarly under sec_6331 if a person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person a taxpayer may appeal the proposed levy to the irs under sec_6330 by requesting an administrative hearing when practicable an administrative hearing for a lien will be held in conjunction with an administrative hearing for a proposed levy for the same taxable_year see sec_6320 if an adverse determination is reached on either issue the taxpayer is afforded the opportunity for judicial review of the determination in the tax_court pursuant to sec_6330 petitioners seek review of respondent’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 the underlying tax_liability may be properly at issue at a collection_due_process_hearing only when the taxpayer has not received a notice_of_deficiency or has not otherwise had an opportunity to challenge the liability sec_6330 where the taxpayer has received a notice_of_deficiency the taxpayer must file a petition for redetermination of the notice_of_deficiency within days of the date such notice was mailed sec_6213 petitioners were issued a notice_of_deficiency on date petitioners do not assert that they did not receive the notice_of_deficiency petitioners failed to file a petition within days of this date because petitioners had forgone a prior opportunity to challenge the notice_of_deficiency for taxable_year the underlying liability is not properly at issue in this case accordingly the applicable scope of review is for abuse_of_discretion b abuse_of_discretion sec_6320 and sec_6330 require the commissioner to give the taxpayer notice of a filed lien or proposed levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6320 and b a and b at the hearing the taxpayer may raise appropriate spousal defenses challenge the appropriateness of collection actions and offer collection alternatives sec_6330 additionally the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 at the hearing generally the appeals officer must consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 underlying liability and other sec_6330 issues must be raised at the appeals hearing to be properly raised before this court 129_tc_107 it is not an abuse_of_discretion for an appeals officer to sustain a collection action where the taxpayer fails to provide requested information necessary to consider collection alternatives see dinino v commissioner tcmemo_2009_284 prater v comissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 the only issue petitioners raised at their cdp hearing was the amount of their underlying liability for tax_year however petitioners were precluded from challenging their liability as they had forgone a prior opportunity to do so see sec_6330 4the court recognizes that petitioners have achieved substantial reduction of their outstanding liability through audit_reconsideration the court further recognizes that at the time of trial petitioners continued to seek further abatements of accrued interest however these considerations are outside the scope of the court’s jurisdiction in review of the cdp determination process petitioners did not present any spousal defenses or challenge the appropriateness of the proposed collection actions petitioners also failed to provide so silverhorn with the requested financial information necessary for him to consider any applicable collection alternatives accordingly so silverhorn did not abuse his discretion in sustaining the lien and proposed levy actions the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and respondent’s concessions an appropriate decision will be entered
